Exhibit 10.1

EXECUTION VERSION

EXTERNAL MANAGEMENT AGREEMENT

by and between

RETAIL VALUE INC.

and

DDR ASSET MANAGEMENT LLC

Dated July 1, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

1.

 

DEFINITIONS

     1  

2.

 

APPOINTMENT

     4  

3.

 

DUTIES OF SERVICE PROVIDER

     4  

4.

 

AUTHORITY OF SERVICE PROVIDER

     6  

5.

 

FEES

     7  

6.

 

EXPENSES

     9  

7.

 

DISCLAIMER

     10  

8.

 

NO PARTNERSHIP OR JOINT VENTURE

     10  

9.

 

BANK ACCOUNTS

     10  

10.

 

RECORDS; ACCESS

     10  

11.

 

LIMITATIONS ON ACTIVITIES

     11  

12.

 

OTHER SERVICES

     11  

13.

 

ACTIVITIES OF SERVICE PROVIDER

     11  

14.

 

CONFLICTS

     12  

15.

 

RESTRICTIVE COVENANT

     12  

16.

 

BUDGETS

     12  

17.

 

TERM OF AGREEMENT

     13  

18.

 

TERMINATION BY THE PARTIES

     14  

19.

 

ASSIGNMENT

     14  

20.

 

PAYMENTS TO AND DUTIES OF SERVICE PROVIDER UPON TERMINATION

     14  

21.

 

LIMITATION OF LIABILITY AND INDEMNIFICATION

     15  

22.

 

NOTICES

     16  

23.

 

MODIFICATION

     17  

24.

 

SEVERABILITY

     17  

25.

 

GOVERNING LAW

     17  

26.

 

ENTIRE AGREEMENT

     17  

27.

 

NO WAIVER

     17  

28.

 

CERTAIN INTERPRETATIVE MATTERS

     17  

29.

 

HEADINGS

     18  

30.

 

EXECUTION IN COUNTERPARTS

     18  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Exhibits

 

Exhibit A:

 

Puerto Rico Properties

Exhibit B:

 

Gross Asset Values

 

ii



--------------------------------------------------------------------------------

EXTERNAL MANAGEMENT AGREEMENT

THIS EXTERNAL MANAGEMENT AGREEMENT, dated July 1, 2018 (this “Agreement”), is by
and between RETAIL VALUE INC., an Ohio corporation (together with its
subsidiaries, the “Company”) and DDR ASSET MANAGEMENT LLC, a Delaware limited
liability company (“Service Provider”).

RECITALS:

WHEREAS, Service Provider is experienced in all aspects of publicly traded REIT
management and operations;

WHEREAS, on the date immediately prior to the date hereof, the Company was a
wholly-owned subsidiary of DDR Corp., an Ohio corporation (“DDR”), and on the
date hereof, DDR has completed a spin-off of the Company into an independent
publicly traded REIT by way of a distribution of shares of the Company (the
“Spin-off”);

WHEREAS, in connection with the Spin-off, the Company wishes to appoint Service
Provider to perform the services described herein on the terms and subject to
the conditions set forth in this Agreement; and

WHEREAS, Service Provider wishes to accept such appointment subject to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto, intending to be legally
bound, hereby agree as follows:

1.       DEFINITIONS. As used in this Agreement, the following terms have the
definitions set forth below.

“Affiliate” or “Affiliated” means with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. For purposes of this definition, the terms “controls,” “is
controlled by,” or “is under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of an entity, whether through ownership or voting
rights, by contract or otherwise. Notwithstanding anything to the contrary in
this Agreement and for the avoidance of doubt, with respect to Service Provider
and its Affiliates, “Affiliate” will not include the Company and its Affiliates,
and with respect to the Company and its Affiliates, “Affiliate” will not include
Service Provider and its Affiliates.

“Agreement” has the meaning set forth in the preamble to this Agreement, and
such term shall include any amendment hereto from time to time.

“Approved Budget” has the meaning set forth in Section 16(a).

“Articles of Incorporation” means the articles of incorporation of the Company
filed with the Ohio Secretary of State, as the same may be amended from time to
time.



--------------------------------------------------------------------------------

“Assets” means, collectively, the Properties, personal property (whether
tangible or intangible), accounts, cash and any investments owned by the
Company, directly or indirectly through one or more of its Affiliates.

“Asset Management Fee” means the fee payable to Service Provider and its
Affiliates pursuant to Section 5(a).

“Automatic Renewal Term” has the meaning set forth in Section 17.

“Board” means the Board of Directors of the Company.

“Budget” has the meaning set forth in Section 16(a).

“Change of Control” means any “person” (as used within the meaning of
Section 13(d) of the Exchange Act, as enacted and in force on the date hereof),
in a single transaction or in a related series of transactions, whether by way
of purchase, acquisition, tender, exchange or other similar offer or
recapitalization, reclassification, consolidation, merger, share exchange,
scheme of arrangement or other business combination transaction, becoming the
“beneficial owner” (as that term is defined in Rule 13d-3, as enacted and in
force on the date hereof, under the Exchange Act) of securities of the Company
representing a majority of the combined voting power of the Company’s securities
then outstanding (a “Change of Control Transaction”).

“Change of Control Transaction” has the meaning set forth in the definition of
“Change of Control.”

“Change of Control Transaction Fee” has the meaning set forth in
Section 5(c)(i).

“CMBS Loan” means that certain loan, as may be securitized through a commercial
mortgage-backed securities issuance, in the original principal amount of
$1,350,000,000 made pursuant to that certain Loan Agreement, dated February 14,
2018, by and among the Lender, the Borrower and the Additional Obligor (as such
terms are defined therein), as such agreement may be amended from time to time.

“Code of Regulations” means the Company’s Code of Regulations, dated June 28,
2018, as the same may be amended from time to time.

“Company” has the meaning set forth in the preamble to this Agreement.

“Consideration” has the meaning set forth in Section 5(c)(i).

“Continuing Director” means a Director who either (a) was a Director as of the
date hereof, or (b) is an individual whose election, or nomination for election,
as a Director was approved by a vote of at least a majority of the Directors
then in office who were Continuing Directors.

“Corporate Budget” has the meaning set forth in Section 16(a).

“DDR” has the meaning set forth in the recitals to this Agreement.

 

2



--------------------------------------------------------------------------------

“Determination Date” means the date hereof and thereafter June 30 and
December 31 of each year.

“Director” means a director of the Company.

“Disinterested Director” means an Independent Director who, with respect to the
relevant action to be taken under this Agreement, is a “disinterested director”
(as such term is used in Section 1701.60 of the Ohio Revised Code).

“Distributions” means any distributions of money or other property by the
Company to Company shareholders, including distributions that may constitute a
return of capital for U.S. federal income tax purposes.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor statute thereto.

“Financing Fee” has the meaning set forth in Section 5(b).

“Gross Asset Value” means the total value of the Properties as described on
Exhibit B that are still owned by a direct or indirect subsidiary of the Company
as of the applicable Determination Date, which values are based upon the
appraised values of the Properties obtained in connection with the CMBS Loan and
which values may be updated in accordance with provisions described on Exhibit
B.

“Group” has the meaning set forth in Section 4(b).

“Indebtedness” has the meaning set forth in Section 5(c)(i).

“Indemnitee” has the meaning set forth in Section 21(a).

“Independent Director” means a Director who qualifies as “independent” under
Rules 303A.01 and 303A.02 of the New York Stock Exchange Listed Company Manual.

“Initial Term” has the meaning set forth in Section 17.

“Notice” has the meaning set forth in Section 22.

“Non-Requesting Party” has the meaning set forth in Exhibit B.

“Operating Account” has the meaning set forth in Section 9.

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated association, trust or other entity.

“Prime Rate” means the prime rate of interest as published from time to time in
the Wall Street Journal.

 

3



--------------------------------------------------------------------------------

“Property” or “Properties” means, as the context requires, any, or all,
respectively, of the Real Property owned by the Company, directly or indirectly
through one or more of its Affiliates or through joint venture arrangements or
other partnership or investment interests.

“Property Management Agreements” means, collectively, (i) that certain Amended
and Restated Management and Leasing Agreement by and among Service Provider and
the Owners (as defined therein) dated as of February 14, 2018; (ii) that certain
Amended and Restated Management and Leasing Agreement by and among Service
Provider and the Owners (as defined therein) dated as of February 14, 2018; and
(iii) that certain Amended and Restated Management and Leasing Agreement by and
among Service Provider, DDR PR Ventures II LLC and the Owners (as defined
therein) dated as of February 14, 2018, as each such agreement may be amended
from time to time.

“Property Roll-Up Budget” has the meaning set forth in Section 16(a).

“Puerto Rico Properties” means, collectively, the Properties set forth on
Exhibit A.

“Real Property” means land, rights in land (including leasehold interests), and
any buildings, structures, improvements, furnishings, fixtures and equipment
located on or used in connection with land and rights or interests in land.

“REIT” means “real estate investment trust” within the meaning of Section 856 of
the U.S. Internal Revenue Code.

“Requesting Party” has the meaning set forth in Exhibit B.

“SEC” means the United States Securities and Exchange Commission.

“Separation and Distribution Agreement” means that certain Separation and
Distribution Agreement by and between DDR and the Company dated as of the date
hereof.

“Service Provider” has the meaning set forth in the preamble to this Agreement.

“Services” means, collectively, the services described in Section 3.

“Spin-off” has the meaning set forth in the recitals to this Agreement.

“Tail Period” has the meaning set forth in Section 15.

“Termination Date” means the date of termination of this Agreement.

2.       APPOINTMENT. The Company, at the direction of the Board, hereby
appoints Service Provider to perform the Services set forth herein on the terms
and subject to the conditions set forth in this Agreement.

3.       DUTIES OF SERVICE PROVIDER. Service Provider shall use commercially
reasonable efforts in a manner consistent with the standard of services provided
by similarly situated external managers to, consistent with the objectives and
policies of the Company

 

4



--------------------------------------------------------------------------------

established from time to time by the Board and subject to the supervision and
direction of the Board and Section 4 and consistent with the provisions of the
Articles of Incorporation and the Code of Regulations:

(a)      provide the daily management for the Company and perform and supervise
the various administrative functions necessary for the day-to-day management of
the operations of the Company and its Affiliates;

(b)      make dispositions of the Properties subject to the approval of, and
within the discretionary limits and authority as granted by, the Board;

(c)      investigate, select and, on behalf of the Company, engage and conduct
business with and supervise the performance of such Persons as Service Provider
deems necessary to the proper performance of its obligations hereunder
(including consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, the registrar and the transfer agent and any and all agents for any
of the foregoing), including Affiliates of Service Provider and Persons acting
in any other capacity deemed by Service Provider necessary or desirable for the
performance of any of the foregoing services (including entering into contracts
in the name of the Company with any of the foregoing), in each case on
competitive terms that, in the reasonable judgment of Service Provider, are fair
and reasonable to the Company;

(d)      consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of dispositions consistent with the objectives and
policies of the Company and in connection with any borrowings proposed to be
undertaken by the Company;

(e)      (i) participate in formulating a Property disposition strategy and
Asset allocation framework; (ii) locate, analyze and select potential Property
disposition opportunities; (iii); research, identify, review and recommend to
the Board dispositions of the Properties; (iv) subject to Section 3(f) below,
arrange for financing and refinancing and make other changes in the asset or
capital structure of, and dispose of, reinvest or distribute the proceeds from
the sale of, or otherwise deal with, dispositions of the Properties;
(v) actively oversee and manage the Assets for purposes of meeting the Company’s
Property disposition objectives and review and analyze financial information for
each of the Properties and the overall Asset portfolio; (vi) if applicable,
recommend joint venture partners, structure corresponding agreements and oversee
and monitor these relationships; (vii) oversee, supervise and evaluate the
Affiliated and non-Affiliated Persons with whom Service Provider contracts to
perform certain of the services required to be performed under this Agreement;
(ix) manage accounting and other record-keeping functions for the Company;
(x) perform or coordinate audits and internal audits of the Company’s financial
statements and financial reporting as may be reasonably necessary; (xi) generate
the Corporate Budget and Property Roll-Up Budget for the Company in the manner
set forth in Section 16(a); and (xii) recommend various liquidity events to the
Board when appropriate;

 

5



--------------------------------------------------------------------------------

(f)      negotiate on behalf of the Company, as directed by the Board, with
banks or other lenders for loans to be made to the Company or any of its
subsidiaries (including any new loans in connection with or refinancings of the
CMBS Loan), and negotiate with investment banking firms and broker-dealers on
behalf of the Company or any of its subsidiaries, or obtain loans for the
Company or any of its subsidiaries, all within the discretionary limits and
authority as granted by the Board, but in no event in such a manner that Service
Provider shall be acting as broker-dealer or underwriter;

(g)      from time to time, or at any time reasonably requested by the Board,
make reports to the Board on the operations of the Company, including reports
with respect to potential conflicts of interest involving Service Provider or
any of its Affiliates, in the manner described in Section 14, and cooperate in
good faith to eliminate or minimize any such conflicts;

(h)      as requested by the Board, provide the Company with all necessary cash
management services;

(i)      monitor compliance of the Company and the owners of the Properties with
all aspects of the CMBS Loan (or any new loans in connection with or
refinancings of the CMBS Loan);

(j)      perform investor relations and shareholder communications functions for
the Company and assist with logistics related to meetings of the Board;

(k)      as requested by the Board, maintain the Company’s accounting, tax,
audit, regulatory and other records and assist the Company in filing all reports
required to be filed by it with the SEC, the Internal Revenue Service and other
regulatory agencies and any applicable stock exchange; and

(l)      render such other services as may be reasonably determined by the Board
consistent with the terms and conditions herein.

Notwithstanding the foregoing or anything else that may be to the contrary in
this Agreement, (i) Service Provider may delegate any of the foregoing duties to
any Person so long as Service Provider or its Affiliate remains responsible for
the performance of the duties set forth in this Section 3 (and subject to the
Company’s reimbursement obligations in Section 6); and (ii) Service Provider
shall only be required to perform the foregoing services to the extent the
Company has provided adequate funds to Service Provider for the provision of
services and payment of the fees set forth in Section 5 and the expenses set
forth in Section 6.

4.       AUTHORITY OF SERVICE PROVIDER.

(a)      Pursuant to the terms of this Agreement (including the limitations
included in Section 3, this Section 4, Section 13 and Section 14), and subject
to the continuing and exclusive authority of the Board over the supervision of
the Company, the Company, acting on the unanimous authority of the Board, hereby
delegates to Service Provider the authority to perform the Services described in
Section 3.

 

6



--------------------------------------------------------------------------------

(b)      If a transaction requires approval by the Board, any particular
Directors specified by the Board or any committee of the Board specified by the
Board (each, a “Group”), as the case may be, Service Provider shall deliver to
the Board or Group all documents and other information reasonably required by
them to evaluate the proposed transaction.

(c)      The Board may, at any time upon the giving of Notice to Service
Provider, modify or revoke the authority set forth in Section 3 or this
Section 4; provided, however, that such modification or revocation shall be
effective upon receipt by Service Provider.

5.       FEES

(a)    Asset Management Fee. The Company shall pay monthly to Service Provider
(on a cash basis of accounting) an asset management fee as compensation for
Services rendered by Service Provider and its Affiliates in connection with the
management of the Company in an aggregate amount (as determined by Service
Provider from time to time) no greater than one-half percent (0.5%) per annum of
Gross Asset Value (the “Asset Management Fee”). The Asset Management Fee payable
hereunder shall be paid in monthly installments each month in advance on the
first (1st) business day of each month based upon the Gross Asset Value as
determined on the most recent Determination Date. The Asset Management Fee shall
be determined on each Determination Date for the subsequent six (6) calendar
months.

(b)      Financing Fee. In connection with any debt financing or refinancing
(including the refinancing of all or a portion of the CMBS Loan) entered into by
the Company or any of its Affiliates, the Company shall pay a financing fee in
an amount equal to 0.2% of the principal amount of such financing or refinancing
amount (a “Financing Fee”). Any Financing Fee shall be payable at the closing of
the financing or refinancing to which such Financing Fee relates.

(c)      Change of Control Fee.

(i)      In the event of a Change of Control Transaction during the Initial
Term, any Automatic Renewal Term or the period from and including the
Termination Date until the date that is the three (3) month anniversary of the
Termination Date, the Company shall pay a fee in an amount equal to one percent
(1.0%) of the aggregate Consideration in connection with the Change of Control
Transaction (the “Change of Control Transaction Fee”). Any Change of Control
Transaction Fee shall be payable at the closing of the Change of Control
Transaction to which such Change of Control Transaction Fee relates. The term
“Consideration” shall mean the total amount of cash and the fair market value of
other property paid or payable (including amounts paid into escrow) to the
Company, its subsidiaries and/or their respective shareholders in connection
with the Change of Control Transaction, including amounts paid or payable to
acquire unexercised or unconverted warrants, convertible securities, options or
similar rights, whether or not vested, which shall be deemed to include the
value of any options, warrants or convertible securities of the Company which
are assumed by the acquiror or amended to provide that they are exercisable for
or convertible into capital stock of the acquiror, plus, without duplication,
the principal amount of all indebtedness for borrowed money or similar non-trade
related liabilities (including on balance sheet pension deficits and any other
quantified liabilities incurred or accrued in relation to pension obligations,

 

7



--------------------------------------------------------------------------------

guarantees or capitalized leases) (collectively, “Indebtedness”) of the Company
and its subsidiaries outstanding immediately prior to consummation of the Change
of Control Transaction or, in the case of a sale of assets, all Indebtedness of
the Company and its subsidiaries assumed or refinanced by the acquiror. If a
Change of Control Transaction, other than a sale of assets, results in a
majority (but less than all) of the stock of the Company having been acquired,
the Consideration shall be calculated pursuant to this Section 5(c)(i) as an
acquisition of stock in which all of the stock of the Company had been acquired
at a price equal to the highest price per share paid by the acquiror for any
shares it acquired at the time of the Change of Control Transaction.

(ii)       If the Consideration is subject to increase by contingent payments
related to future events, the portion of the Change of Control Transaction Fee
relating thereto shall be calculated and paid as and when such payments are
made, regardless of the date on which made, except that amounts held in escrow
shall be deemed paid at the closing of the Change of Control Transaction. If all
or any portion of the Consideration is of a determined amount but is to be paid
over time, then the portion of the Change of Control Transaction Fee
attributable thereto shall be payable upon the closing of the Change of Control
Transaction. For purposes of determining the fair market value of any non-cash
Consideration, such determination shall be made on the business day preceding
the closing of the Change of Control Transaction, except that if any part of the
Consideration consists of marketable securities, for purposes of determining the
amount of the Consideration the value of those securities shall be determined by
using the average of the last sale prices for those securities on the ten
(10) trading days ending the last business day preceding the closing of the
Change of Control Transaction.

(d)      Guaranty of Property Management Fees. The Company hereby
unconditionally and irrevocably guarantees the punctual payment when due of all
fees, expenses and other obligations of each Owner under the Property Management
Agreements (including any and all expenses (including counsel fees and expenses)
incurred by Service Provider in enforcing the guarantee obligations under this
Section 5(d)).

(e)      Fees for Internalized Services. If the Board elects to internalize any
Services provided by Service Provider, the Company shall not pay any
compensation or other remuneration to Service Provider or its Affiliates in
connection with such internalization of Services; provided, however, that
nothing in this Section 5(e) shall create any right to (i) reduce or otherwise
revise the Asset Management Fee, the Financing Fee or the Change of Control
Transaction Fee; (ii) any assets, intellectual property, personnel or pipeline
of assets of Service Provider or its Affiliates, (iii) terminate the Agreement
other than as set forth in Section 18, or (iv) cause Service Provider to provide
any services to the Company in respect of less than all of the duties set forth
in Section 3 and/or with respect to less than all of the Assets (except with
respect to those Services internalized pursuant to the Board’s election).

(f)      Payment of Fees. Service Provider shall be permitted to pay the fees
that the Company is required to pay Service Provider under this Section 5 from
the funds contained in the applicable Operating Accounts, as and when such fees
are required to be paid hereunder, including any fees outstanding as of the
Termination Date. To the extent any fees are not paid as and when such fees are
required to be paid hereunder, such unpaid sum shall accrue interest at a

 

8



--------------------------------------------------------------------------------

rate equal to the Prime Rate plus five percent (5%) per annum calculated from
the date such payment was due (without regard to any grace or cure periods
contained herein) until the date on which the Company pays such unpaid sum.

6.       EXPENSES.

(a)      Expenses. In addition to the compensation paid to Service Provider
pursuant to Section 5, the Company shall pay directly or reimburse Service
Provider for all expenses paid or incurred by Service Provider or its
Affiliates, including those set forth below, in connection with the Services it
provides to the Company to the extent such expenses are reasonable and
documented out-of-pocket expenses (and to the extent such expenses have been
approved by the Company to the extent explicitly required by Section 16(c)):

(i)    expenses in connection with an approved disposition (including all
closing costs);

(ii)    the actual cost of goods and services used by the Company and obtained
from entities not Affiliated with Service Provider;

(iii)    fees and costs (including interest costs) payable to third parties
incurred by Service Provider in connection with (A) loans to be made to the
Company or any of its subsidiaries, including the fees and costs paid by Service
Provider or an Affiliate of Service Provider prior to the date of this Agreement
in connection with the CMBS Loan, (B) negotiations with investment banking firms
and broker-dealers on behalf of the Company or any of its subsidiaries, or
(C) loans obtained for the Company or any of its subsidiaries;

(iv)    taxes and assessments on income of the Company or the Assets;

(v)    costs associated with insurance required in connection with the business
of the Company or by the Board;

(vi)    expenses of managing and operating the Assets owned by the Company,
other than those payable to Service Provider or an Affiliate of Service
Provider;

(vii)    expenses in connection with payments to the Directors for attending
meetings of the Board and Company shareholders, if applicable;

(viii)    expenses connected with payments of Distributions;

(ix)    expenses of organizing, converting, modifying, terminating or dissolving
the Company or any subsidiary thereof or revising, amending, modifying or
terminating the Articles of Incorporation, Code of Regulations or governing
documents of any subsidiary of the Company;

(x)    expenses of maintaining communications with Company shareholders and of
maintaining compliance with applicable laws, including the cost of preparation,

 

9



--------------------------------------------------------------------------------

printing, and mailing of annual reports and other shareholder reports, proxy
statements and other reports required by governmental entities;

(xi)    audit, accounting, legal and other professional advisors fees; and

(xii)    expenses in connection with any travel incurred primarily in connection
with providing the Services.

(b)      Payment of Expenses. Expenses incurred by Service Provider on behalf of
the Company and payable pursuant to this Section 6 shall be reimbursed no less
than monthly to Service Provider (subject to the Company’s prior consent to the
extent explicitly required by Section 16(c)). Service Provider shall be
permitted to pay the expenses that it is entitled to receive under this
Section 6 from the funds contained in the applicable Operating Accounts, as and
when such expenses are required to be paid hereunder, including any expenses
outstanding as of the Termination Date. For the avoidance of doubt, it is
expressly understood that Service Provider may but is not required to advance
its own funds to pay for any expense incurred by Service Provider on behalf of
the Company, and may instead require the Company to pay all such expenses
directly from the funds contained in the applicable Operating Accounts. To the
extent any expenses are not paid or reimbursed as and when such expenses are
required to be paid hereunder, such unpaid sum shall accrue interest at a rate
equal to the Prime Rate plus five percent (5%) per annum calculated from the
date such payment was due (without regard to any grace or cure periods contained
herein) until the date on which the Company pays such unpaid sum.

7.       DISCLAIMER. Service Provider makes no representations or warranties,
express or implied, in respect of the Services to be provided by it hereunder.
Service Provider shall have no obligations to the Company other than as set
forth this Agreement and in Separation and Distribution Agreement and any
Ancillary Agreement (as such term is defined in the Separation and Distribution
Agreement).

8.       NO PARTNERSHIP OR JOINT VENTURE. The parties to this Agreement are not
partners or joint venturers with each other and nothing herein shall be
construed to make them partners or joint venturers or impose any liability as
such on either of them.

9.       BANK ACCOUNTS. Subject to the requirements and limitations of the CMBS
Loan, Service Provider shall establish and maintain one or more bank accounts in
the name of the Company (any such account, an “Operating Account,” and,
collectively, the “Operating Accounts”) and may collect and deposit into any
such Operating Account or Operating Accounts, and disburse from any such
Operating Account or Operating Accounts any money on behalf of the Company,
under such terms and conditions as the Board may approve; provided, however,
that no funds shall be commingled with the funds of Service Provider; and, from
time to time upon reasonable request, Service Provider shall render appropriate
accountings of such collections and payments to the Board and to the auditors of
the Company.

10.       RECORDS; ACCESS. Service Provider shall maintain appropriate records
of all its activities hereunder and make such records available for inspection
by representatives of

 

10



--------------------------------------------------------------------------------

the Company upon reasonable Notice during ordinary business hours. The Company
shall make its books and records available to Service Provider at all times.

11.       LIMITATIONS ON ACTIVITIES.

(a)      Notwithstanding anything herein to the contrary, Service Provider shall
refrain from taking any action which, in its sole judgment made in good faith,
would (i) not comply with investment policies or guidelines set forth by the
Board, (ii) (A) adversely affect the status of the Company as a REIT, unless the
Board has determined that REIT qualification is not in the best interests of the
Company and its shareholders, or (B) adversely affect the status of DDR as a
REIT, (iii) subject the Company to regulation under the Investment Company Act
of 1940, as amended, (iv) violate in any material respect any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, or (v) otherwise not be permitted by the Articles
of Incorporation or Code of Regulations, except, in all such cases of clauses
(i), (ii)(A), (iii) and (v) above, if such action shall be ordered by the Board,
in which case Service Provider shall notify the Board promptly of Service
Provider’s judgment of the potential impact of such action and shall refrain
from taking such action until it receives further clarification or instructions
from the Board. In such event, Service Provider shall have no liability for
acting in accordance with the specific instructions of the Board so given.

(b)    Service Provider shall not, and shall cause its Affiliates not to,
acquire or offer to acquire any Property or other Asset from the Company or any
of its subsidiaries unless otherwise consented to by a majority of the
Disinterested Directors.

12.       OTHER SERVICES. Should the Board request that Service Provider or any
Affiliate thereof or any of their respective officers or employees render
services for the Company other than those set forth in Section 3, such services
shall be separately compensated at such customary rates and in such customary
amounts as are agreed upon by Service Provider and the Board, including a
majority of the Disinterested Directors, subject to the limitations contained in
this Agreement and the Articles of Incorporation, and shall not be deemed to be
Services pursuant to the terms of this Agreement.

13.       ACTIVITIES OF SERVICE PROVIDER. The Company recognizes that it is not
entitled to preferential treatment vis-à-vis Service Provider’s own business
activities conducted on its own account and benefit. Nothing contained herein
shall prevent Service Provider or any of its Affiliates, or any director,
officer, member, partner, employee or shareholder of Service Provider or any of
its Affiliates, (a) from rendering services identical or similar to those
required by Service Provider hereunder to other Persons (including other REITs)
and the management of other programs advised, sponsored or organized by Service
Provider or its Affiliates or (b) from taking such actions with respect to
(i) Service Provider’s or any of its Affiliates’ equity interests in the Company
(if any) or (ii) any guarantee or other credit support agreement, arrangement,
commitment or understanding for the benefit of the Company or any of its
Affiliates by Service Provider or any of its Affiliates as may be in the sole
interest of Service Provider or any of its Affiliates. Further, and for the
avoidance of doubt, such Persons may themselves engage in the investment,
acquisition, disposition, development, leasing, including such disposition and
leasing activities that compete with the Company, and financing of Real Property
for their own account and benefit or for others and without any accountability
or

 

11



--------------------------------------------------------------------------------

liability whatsoever to the Company even though such services or business
activities compete with or are enhanced by the business activity of the Company;
provided, however, that Service Provider must devote sufficient resources to the
Company’s business to discharge its obligations to the Company under this
Agreement.

14.       CONFLICTS.

(a)      If the Company shall propose to enter into any transaction in which
Service Provider or any Affiliate thereof has a material interest, then such
transaction shall be (i) approved by a majority of the Independent Directors not
otherwise interested in such transaction and (ii) on terms and conditions not
less favorable to the Company than those available to the Company from
unaffiliated third parties.

(b)      Service Provider shall report to the Board the existence of, or change
in, any condition or circumstance of which it has actual knowledge, which
creates or would reasonably be expected to create a material conflict of
interest between Service Provider’s obligations to the Company and its
obligations to itself or any of its Affiliates, including any business
relationship with any Director or any lender to the Company or its subsidiaries
or with respect to any Property.

(c)      For purposes of this Section 14, the following shall be deemed not to
create or give rise to a material conflict of interest: (i) transactions such as
dispositions, leasing and financing whose consummation impacts the fees received
by Service Provider and its Affiliates pursuant to this Agreement or any
Property Management Agreement, (ii) Service Provider’s and its Affiliates’
interests in such other matters as may arise in the ordinary course of business
in relation to the relationship between Service Provider and its Affiliates, on
the one hand, and the Company and its Affiliates, on the other hand, as
contemplated by this Agreement and any Property Management Agreements, including
and without limiting the generality of the foregoing and for the avoidance of
doubt, tenant leasing and development matters arising in the ordinary course of
business, (iii) the fact that Service Provider or any of its Affiliates may hold
any equity interest in the Company, or (iv) the fact that Service Provider or
any of its Affiliates may guarantee any obligation of or otherwise provide
credit support to the Company or any of its Affiliates.

15.       RESTRICTIVE COVENANT. During the Initial Term and any Automatic
Renewal Term and until the date that is twelve (12) months after the Termination
Date (such period, the “Tail Period”), in no event shall the Company or any of
its respective Affiliates solicit for employment, employ or attempt to employ or
divert any director, employee or agent of Service Provider or any of its
Affiliates unless otherwise consented to by the Board; provided, however, that
the foregoing restrictions shall not apply (i) during the Tail Period to any
director, employee or agent of Service Provider or any of its Affiliates who
devotes substantially all of such Person’s time to providing Services to the
Puerto Rico Properties and to (ii) (A) such Persons who have not been employed
or engaged by Service Provider or any of its Affiliates for a period of three
(3) months prior to such solicitation, employment or attempted employment or
(B) solicitations for employment not specifically directed at such Persons.

16.       BUDGETS.

 

12



--------------------------------------------------------------------------------

(a)      Contemporaneously with the execution and delivery of this Agreement,
the Board has acknowledged its approval of a consolidated property-level budget
(the “Property Roll-Up Budget”) and a consolidated corporate budget (the
“Corporate Budget”) for the year ending December 31, 2018. With respect to each
subsequent fiscal year, Service Provider shall prepare and provide a Property
Roll-Up Budget and Corporate Budget to the Board for approval not later than
December 1 of the prior fiscal year (until approved pursuant to this
Section 16(a), each, a “Budget” and, once approved, an “Approved Budget”).

(b)      If the Board fails to approve a proposed Budget (or a particular
portion thereof) for any fiscal year prior to the first day of such fiscal year,
Service Provider shall manage the Company in accordance with the portion of the
proposed Budget that was approved by the Board and, in relation to the portion
that was not approved, in accordance with the corresponding portion of the
Approved Budget of such Property or the Company, as applicable, for the
immediately preceding Fiscal Year, except that the applicable portion of such
preceding Approved Budget shall be adjusted to reflect (i) in relation to
expenses not within the reasonable control of the Company, the actual amount of
such expenses; and (ii) in relation to expenses within the reasonable control of
the Company, an increase of five percent (5%) over the amount set out in such
preceding Approved Budget.

(c)      Service Provider agrees to manage the Company in accordance with the
Approved Budgets; provided, that Service Provider may vary from the limitations
set forth in any Approved Budget (i) in relation to expenditures not reasonably
within the control of the Company or expenditures incurred under such
circumstances as Service Provider shall reasonably and in good faith deem to be
an emergency necessary for the preservation or safety of the Company or the
Properties, in such amounts as are reasonably necessary in Service Provider’s
good faith judgment and (ii) in relation to expenditures reasonably within the
control of the Company, to the extent that (A) any expenditure does not cause
aggregate expenditures for the relevant line item in such Approved Budget to
exceed the aggregate amount budgeted for such item by more than ten percent
(10%) of the amount set forth in such Approved Budget and (B) the aggregate of
such controllable expenditures does not exceed one hundred eight percent (108%)
of the sum of the line items for controllable expenditures in the Approved
Budget.

(d)      During each calendar year, Service Provider shall, as part of its
quarterly reporting to the Board, report line item variances against the
applicable Approved Budget and provide a reconciliation of actual expenditures
to amounts set forth in the applicable Approved Budget. In the event that
Service Provider proposes to make any expenditures in excess of the amounts
permitted in Section 16(c), Service Provider shall prepare and submit to the
Board a statement setting forth the details of the proposed expenditure and the
reasons therefor, together with an explanation of the variance as it relates to
the applicable Approved Budget. The Board shall be deemed to have approved such
expenditure unless it shall have affirmatively disapproved such expenditure in
writing within ten (10) business days after Service Provider shall have
delivered such statement to the Board.

17.       TERM OF AGREEMENT. This Agreement shall be in effect as of the date
hereof and continue in force until December 31, 2019 (the “Initial Term”) and
thereafter shall renew automatically for successive six month periods (each, an
“Automatic Renewal Term”)

 

13



--------------------------------------------------------------------------------

unless a majority of the Disinterested Directors or Service Provider elect to
terminate this Agreement in accordance with Section 18.

18.       TERMINATION BY THE PARTIES. This Agreement may be terminated at the
expiration of the Initial Term or any Automatic Renewal Term by a majority of
the Disinterested Directors or by Service Provider, with or without cause and
without penalty, upon written Notice sixty (60) days’ prior to the end of such
term. Notwithstanding the foregoing, this Agreement:

(a)      may be terminated (i) immediately upon written Notice to the Company by
Service Provider upon a Change of Control, or (ii) by either party, without
penalty, upon written Notice ten (10) business days’ prior to the termination
from the terminating party to the other party if the other party, its agents or
its assignees breaches any material provision of this Agreement and such
material breach shall continue for a period of ten (10) business days after
written Notice thereof;

(b)      may be terminated by Service Provider if (i) there is a material change
in the business strategy of the Company; or (ii) there is a material change or
reduction in the duties of Service Provider or the scope of Services authorized
by the Board to be performed by Service Provider hereunder (in each case such
termination shall be effective sixty (60) days following the Company’s receipt
of written Notice from Service Provider of such material change described in
clauses (i) and (ii)); and

(c)      shall terminate automatically (i) at such time that none of the
Property Management Agreements remain in effect, or (ii) at the effective time
of the dissolution of the Company or, if the Assets of the Company are
transferred to a liquidating trust, the final disposition of the Assets
transferred by the liquidating trust.

(d)      The provisions of Sections 17 through 30 (inclusive) shall survive any
expiration or earlier termination of this Agreement.

19.       ASSIGNMENT. This Agreement and/or any fees paid to Service Provider
hereunder may be assigned in whole or in part by Service Provider to an
Affiliate of DDR. This Agreement shall not be assigned by the Company without
the consent of Service Provider.

20.       PAYMENTS TO AND DUTIES OF SERVICE PROVIDER UPON TERMINATION.

(a)      Amounts Owed. After the Termination Date, Service Provider shall be
entitled to receive from the Company within thirty (30) days after the
Termination Date (i) all amounts then accrued and owing to Service Provider
hereunder and (ii) reimbursement of expenses incurred by Service Provider in
connection with facilitating the transition of the Services and the books and
records of the Company to the Company or another third party manager (including
any out-of-pocket expenses, including attorneys’ fees and disbursements,
incurred by Service Provider following the Termination Date and the salaries of
any employees of DDR or an Affiliate thereof based on the amount of time worked
by such employees following the Termination Date in facilitating such
transition).

 

14



--------------------------------------------------------------------------------

(b)      Service Provider’s Duties. After the Termination Date, Service Provider
shall promptly:

(i)    pay over to the Company all money collected and held for the account of
the Company pursuant to this Agreement, after deducting any accrued compensation
and reimbursement for its expenses to which it is then entitled;

(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, and all
accrued compensation and reimbursement deducted pursuant to Section 20(b)(i),
covering the period following the date of the last accounting furnished to the
Board;

(iii)    deliver to the Board all assets, including all of the Assets, books and
records, and documents of the Company then in the custody of Service Provider;
and

(iv)    cooperate with the Company and Board in making an orderly transition of
the management function.

21.       LIMITATION OF LIABILITY AND INDEMNIFICATION.

(a)      The Company shall reimburse, indemnify and hold harmless Service
Provider and its Affiliates, as well as their respective officers (and persons
serving as officers of the Company at the request of Service Provider or the
Board), directors, equityholders, members, partners, and employees
(collectively, the “Indemnitees,” and each, an “Indemnitee”), for and from all
liability, claims, damages and losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, except to
the extent arising from any act or omission by the applicable Indemnitee that
constitutes gross negligence or willful misconduct as determined by a final,
non-appealable determination of a court of competent jurisdiction. In addition,
the Company shall promptly advance expenses incurred by Indemnitees for matters
referred to in this Section 21(a) upon request for such advancement; provided,
that the Indemnitee provides a written affirmation (i) of the Indemnitee’s good
faith belief that the Indemnitee has met the standard of conduct necessary for
indemnification by the Company pursuant to this Section 21(a) and (ii) that the
Indemnitee will repay the amount paid or reimbursed by the Company, to the
applicable extent, if it is ultimately determined by a final, non-appealable
determination by a court of competent jurisdiction that the Indemnitee did not
meet such standard. In addition to the indemnification obligations described in
the foregoing sentence, the Company shall indemnify Service Provider, DDR and
their respective Affiliates for any liabilities, claims, damages or losses
arising out of any recorded guaranty obligations of DDR and/or its Affiliates
relating to the Properties.

(b)      Service Provider shall indemnify and hold harmless the Company for and
from all liability, claims, damages and losses, and related expenses, including
reasonable attorneys’ fees, to the extent that such liability, claims, damages
or losses and related expenses are not fully reimbursed by insurance and are
incurred by reason of Service Provider’s gross negligence or willful misconduct
as determined by a final, non-appealable determination of a court of competent
jurisdiction in connection with its performance of its duties hereunder;
provided,

 

15



--------------------------------------------------------------------------------

however, that Service Provider shall not be held responsible for any action of
the Board in following or declining to follow any advice or recommendation given
by Service Provider.

(c)      The Indemnitees will not be liable to the Company or any of its
Affiliates, or their respective officers, directors, equityholders, members,
partners, or employees, for any liabilities, claims, damages or losses arising
in the performance of any Indemnitee’s duties hereunder, except with respect to
any act or omission that constitutes gross negligence or willful misconduct on
the part of the applicable Indemnitee as determined by a final, non-appealable
determination of a court of competent jurisdiction. Notwithstanding anything
herein to the contrary, including Section 21(b), in no event will any Indemnitee
be liable to the Company or any of its Affiliates, or their respective officers
directors, equityholders, members, partners, or employees, for any indirect,
special, incidental or consequential damages, including lost profits or savings,
whether or not such damages are foreseeable, or in respect of any third-party
claims (whether based in contract, tort or otherwise), relating to, in
connection with or arising out of this Agreement, including the Services to be
provided by Service Provider or any of its Affiliates hereunder, or for any
amount in excess of the fees actually received by Service Provider hereunder.

22.       NOTICES. Any notice, report or other communication (each a “Notice”)
required or permitted to be given hereunder shall be in writing unless some
other method of giving such Notice is required by the Articles of Incorporation
or Code of Regulations, and shall be given by being delivered by hand or by
courier or overnight carrier to the addresses set forth below:

 

To the Company:

   Retail Value Inc.    3300 Enterprise Parkway    Beachwood, Ohio 44112   
Attention: Chairman of the Board of Directors    with a copy (which shall not
constitute Notice) to:    Retail Value Inc.    3300 Enterprise Parkway   
Beachwood, Ohio 44112    Attention: General Counsel

To Service Provider:

   DDR Corp.    3300 Enterprise Parkway    Beachwood, Ohio 44112    Attention:
General Counsel    with a copy (which shall not constitute Notice) to:    Jones
Day    901 Lakeside Avenue    Cleveland, Ohio 44114    Attention:         Lyle
G. Ganske                             James P. Dougherty

 

16



--------------------------------------------------------------------------------

Any party may at any time give Notice in writing to the other parties of a
change in its address for the purposes of this Section 22.

23.       MODIFICATION. This Agreement shall not be amended, supplemented,
terminated, modified, discharged or otherwise changed, in whole or in part,
except by an instrument in writing signed by the parties hereto, or their
respective successors or permitted assignees.

24.       SEVERABILITY. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.

25.       GOVERNING LAW. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Ohio, without regard to
the principles of conflicts of laws thereof.

26.       ENTIRE AGREEMENT. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.

27.       NO WAIVER. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.

28.       CERTAIN INTERPRETATIVE MATTERS. For the purposes of this Agreement,
(a) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine or neuter forms, and the singular form of
nouns, pronouns and verbs shall include the plural and vice versa, (b) the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation;” (c) the word “or” is not exclusive, (d) the words
“herein,” “hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement
as a whole, (e) references to any Person include the successors and permitted
assigns of that Person, (f) “to the extent” means the degree to which a subject
or other thing extends, and such phrase does not mean simply “if” and (g) unless
the context otherwise requires, Sections and Exhibits mean Sections of and
Exhibits attached to this Agreement. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.

 

17



--------------------------------------------------------------------------------

29.       HEADINGS. The titles of sections and subsections contained in this
Agreement are for convenience only, and they neither form a part of this
Agreement nor are they to be used in the construction or interpretation hereof.

30.       EXECUTION IN COUNTERPARTS. This Agreement may be executed (including
by facsimile, PDF or other electronic transmission) with counterpart signature
pages or in any number of counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.

[Remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first Written above.

 

RETAIL VALUE INC.

By:

 

/s/ David R. Lukes

 

Name: David R. Lukes

 

Title: President and Chief Executive Officer

DDR ASSET MANAGEMENT LLC

By:

 

/s/ David R. Lukes

 

Name: David R. Lukes

 

Title: President and Chief Executive Officer

 

[Signature Page to Agreement]